Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/KR2017/013493, filed on 11/24/2017.
Claims 1-4, 5, 8-10, and 12 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/16/2020), Applicants filed a response and an amendment on 01/19/2021, amending claims 5, and 8, and canceling claims 6-7, 11 and 13 is acknowledged. Claims 1-4 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 5, 8-10 and 12 are present for examination.


Drawing Objections
FIG. 1 (A) of Drawings submitted on 06/06/2019 is objected to in the recitation “β-Agarose I” or  “β-Agarose II”, which should be changed to “β-Agarase I” or  “β-Agarase II” because these are enzymes but substrate agarose (see, SnagIt image as shown below). Appropriate correction is required.

    PNG
    media_image1.png
    480
    285
    media_image1.png
    Greyscale



Withdrawn-Specification Objections
The previous objection of the Specification for complying with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.
Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim 8 (depends on claim 6) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Maintained-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 5, 8-10 and 12 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Kim et al. (Enzyme-based Red Algae Sugar Platform for the Production of Industrial Chemicals and Fuels, Key Joint Research Program Final Report, Ministry of Science and ICT, May 2014, hereinafter Kim et al. 2014, see IDS)  in view of Kim et al. (Enzymatic production of 3,6-anhydro-L-galactose and galactose from agar using crude enzymes of Saccharophagus degradans 2-40 and the quantitative analytical method for 3,6-anhydro-L-galactose. KR 2011-0072958 A, 06/29/2011, hereinafter Kim et al. 2011, see IDS), Weiner et al. 
Regarding claims 5, 8-10, and 12, Kim et al. (2014) teach a method for producing neoagarobiose, comprising a step of adding 7% of agarose into 3% acetic acid (weak acid) and dissolved in said acetic acid, pretreating the same at 130°C for 30 minutes followed by neutralization using NaOH, wherein the pretreatment generates 0.2% hydroxymethylfurfural (HMF), which is a fermentation inhibitor (see, pg 32 and table 1), and produces a mixture of neo-agarooligosaccharide and neoagarobiose. Kim et al. (2014) do not teach using strong acid phosphoric acid to hydrolyze agar or agarose for producing agarobiose, but indeed teach that strong acid could be used for pretreating agar or agarose (see, pg. 6 and summary), which is according to specification sulfuric acid, hydrochloric acid, phosphoric acid or nitric acid. However, pretreating agar or agarose by using strong acids is a conventional method and is well known in the prior art. Kim et al. (2014) also suggests that a step of pre-treating agar with strong acids so as to saccharifying the same is a universal technology (see, pg 6). Therefore, it is obvious to a skilled artisan to select strong acids phosphoric acid in the pretreatment of agar or agarose, and have a reasonable expectation of success. Kim et al. (2014) also teach that a reaction product of agarose with acetic acid hydrolysate containing neoagarobiose and neo- neoagarobiose hydrolase (NABH), an enzyme, which is  derived from Saccharophagus degradans 2-40 strain, a gram negative bacteria  (see, pg 12, 32 and 51), an enzyme, inherently agarooligosaccharide hydrolase to produce 3,6-anhydro-L-galactose (AHG) as claimed and obtained AHG (see, summary and Fig. 4, 8, pg 12, 25, 32 and 51,  see also SnagIt image as shown below), the endogenous and exogenous cell free extracts of a culture of Saccharophagus degradans 2-40 strain comprises a mixture of agarose lytic enzymes and the enzymes are beta-agarase I,  beta-agarase II Aga50D and neoagarobiose hydrolase NABH (see, pg 8, 13, 32 and 51). 

    PNG
    media_image2.png
    573
    831
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    744
    766
    media_image3.png
    Greyscale

Regarding Claim 5 (part), Kim et al. (2014) do not explicitly teach using strong acids including phosphoric acid, but indeed teach that strong acid could be used for pretreatment, and selecting one of the strong acids for hydrolysis of agar/ agarose is within the skill of a person skilled in the art and obvious to a skilled artisan in the same field.
Regarding claim 5 (part), Kim et al. (2014) also teach that agarose reacts with a solvent containing acetic acids dissolved therein, and then is neutralized to pH 7 by using NaOH (see, pg 32 and Table 1).
Regarding claim 9, Kim et al. (2014) do not teach agarooligosaccharide hydrolase of SEQ ID NO: 1.
3,6-anhydro-L-galactose (AHG), wherein the reaction conditions are 30oC for 12 to 36 hours (see, pg 38, and Table 2).
Regarding Claims 5 (part) and 12, Kim et al. (2014) do not teach using microorganism such as Lactobacillus, Bifidobacterium, Bacillus, Streptomyces, Corynebacterium, Zymomonas, Escherichia coli and yeasts (for claim 5) and the culture conditions (for claim 12) of a microorganism having galactose metabolic activity in anaerobic condition, but these features could be easily selected and used by a person skilled in the art in accordance with circumstances among microorganisms having galactose metabolic activity, and selecting the culture conditions for anaerobic growth conditions. 
Regarding Claim 5 (part), which is drawn to a step of obtaining 3,6-anhydro-L-galactose (AHG ) by centrifuging or filtering of a microorganism culture liquid, but these features could be easily selected and used  by a skilled artisan in the art accordance with circumstances, i.e. obtaining the product AHG by using centrifugation and filtration methods, which is well known and widely used in the prior art and obvious under the provision of optimization of KSR to arrive the claimed invention.
 	Kim et al. (2014) do not teach a method for producing 3,6-anhydro-L-galactose (AHG) by culturing a microorganism having galactose metabolic/ hydrolytic activity (for claim 5), agarooligosaccharide hydrolase enzyme comprises SEQ ID NO: 1 of the instant application (for claim 9), using Zymomonas or E. coli microorganism having ability to metabolize galactose (for claim 5), culturing said Zymomonas microorganism in anaerobic condition (for claim 12), and obtaining AHG by centrifugation or filtration of culture broth containing AHG (for claim 5).
 2011) teach a method for preparing 3,6-anhydro-L-galactose and galactose from agar comprises: a step of culturing Saccharophagus degradans 2-40; a step of isolating a coenzyme (galactose metabolizing enzyme), an enzyme from Saccharophagus degradans 2-40; a step of lysis of  substrate neoagarobiose or agarooligosaccharide using said coenzyme (enzyme) into galactose and 3,6-anhydro-galactose (AHG); a step of derivatizing the galactose and 3,6-anhydro galactose into N-methyl-N-(trimethylsilyl)trifluoroacetamide; and a step of performing gas chromatography/mass spectrometric analysis of the galactose and 3,6-anhydro galactose (see, abstract), wherein the 3,6-anhydro galactose is obtained by using vacuum centrifugal concentrator (see, Example 2-1). Therefore, it would have been obvious to one of a skilled artisan to obtain AHG product by using vacuum centrifugal concentrator from neoagarobiose or agarooligosaccharide, by culturing Saccharophagus degradans 2-40; a step of isolating a coenzyme (galactose metabolizing enzyme), an enzyme from Saccharophagus degradans 2-40; a step of lysis of  substrate neoagarobiose or agarooligosaccharide using said coenzyme (enzyme) into galactose and 3,6-anhydro-galactose (AHG) and obtaining 3,6-anhydro galactose (AHG) by using vacuum centrifugal concentrator in view of the teachings of Kim et al. (2011) and modify Kim et al. (2014) to obtain AHG to arrive the claimed invention.
Therefore, it would have been obvious to one of a skilled artisan to produce AHG product from neoagarobiose or agarooligosaccharide, which are derived from agarose by acid pretreatment method, by culturing Saccharophagus degradans 2-40; a step of isolating a coenzyme (galactose metabolizing enzyme), an enzyme from Saccharophagus degradans 2-40; a step of lysis of  substrate neoagarobiose or agarooligosaccharide using said coenzyme (enzyme) into galactose and 3,6-anhydro-galactose (AHG) in view of the teachings of Kim et al. (2011) and modify Kim et al. (2014) to produce AHG to arrive the claimed invention.
do not teach agarooligosaccharide hydrolase enzyme comprises SEQ ID NO: 1 of the instant application (for claim 9), using Zymomonas or E. coli microorganism having ability to metabolize galactose (for claim 5), and culturing said Zymomonas microorganism in anaerobic condition (for claim 12).
However, Weiner et al. teach complete Genome Sequence of the Complex Carbohydrate-Degrading Marine Bacterium, Saccharophagus degradans Strain 2-40, and further teach that said genome comprises a gene encoding beta-glucosidase enzyme, which is 100% identical to SEQ ID NO: 1 of the instant application and having glycoside hydrolase activity (See, sequence alignment as shown below).
RESULT 1
Q21KX3_SACD2
ID   Q21KX3_SACD2            Unreviewed;       444 AA.
AC   Q21KX3;
DT   18-APR-2006, integrated into UniProtKB/TrEMBL.
DT   18-APR-2006, sequence version 1.
DT   17-JUN-2020, entry version 87.
DE   RecName: Full=Beta-glucosidase {ECO:0000256|RuleBase:RU361175};
DE            EC=3.2.1.21 {ECO:0000256|RuleBase:RU361175};
GN   Name=bgl1B {ECO:0000313|EMBL:ABD80656.1};
GN   OrderedLocusNames=Sde_1394 {ECO:0000313|EMBL:ABD80656.1};
OS   Saccharophagus degradans (strain 2-40 / ATCC 43961 / DSM 17024).
RX   PubMed=18516288; DOI=10.1371/journal.pgen.1000087;
RA   Weiner R.M., Taylor L.E.II., Henrissat B., Hauser L., Land M.,
RA   Coutinho P.M., Rancurel C., Saunders E.H., Longmire A.G., Zhang H.,
RA   Bayer E.A., Gilbert H.J., Larimer F., Zhulin I.B., Ekborg N.A., Lamed R.,
RA   Richardson P.M., Borovok I., Hutcheson S.;
RT   "Complete genome sequence of the complex carbohydrate-degrading marine
RT   bacterium, Saccharophagus degradans strain 2-40 T.";
RL   PLoS Genet. 4:E1000087-E1000087(2008).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of terminal, non-reducing beta-D-glucosyl residues
CC         with release of beta-D-glucose.; EC=3.2.1.21;
CC         Evidence={ECO:0000256|RuleBase:RU361175};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 1 family.
CC       {ECO:0000256|RuleBase:RU361175}.
DR   CAZy; GH1; Glycoside Hydrolase Family 1.
DR   GO; GO:0008422; F:beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0102483; F:scopolin beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0030245; P:cellulose catabolic process; IEA:InterPro.
DR   InterPro; IPR001360; Glyco_hydro_1.
DR   InterPro; IPR018120; Glyco_hydro_1_AS.
DR   InterPro; IPR017736; Glyco_hydro_1_beta-glucosidase.
DR   InterPro; IPR033132; Glyco_hydro_1_N_CS.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   PANTHER; PTHR10353; PTHR10353; 1.
DR   Pfam; PF00232; Glyco_hydro_1; 1.
DR   PROSITE; PS00572; GLYCOSYL_HYDROL_F1_1; 1.
DR   PROSITE; PS00653; GLYCOSYL_HYDROL_F1_2; 1.
PE   3: Inferred from homology;
KW   Glycosidase {ECO:0000256|RuleBase:RU361175, ECO:0000313|EMBL:ABD80656.1};

KW   Reference proteome {ECO:0000313|Proteomes:UP000001947}.
FT   REGION          406..407
FT                   /note="Substrate binding"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-2"
FT   ACT_SITE        170
FT                   /note="Proton donor"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-1"
FT   ACT_SITE        353
FT                   /note="Nucleophile"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-1,
FT                   ECO:0000256|PROSITE-ProRule:PRU10055"
FT   BINDING         27
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-2"
FT   BINDING         125
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-2"
FT   BINDING         169
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-2"
FT   BINDING         298
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-2"
FT   BINDING         399
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617736-2"
SQ   SEQUENCE   444 AA;  49753 MW;  6053F64AAC8BD538 CRC64;

  Query Match             100.0%;  Score 2381;  DB 193;  Length 444;
  Best Local Similarity   100.0%;  
  Matches  444;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNRLTLPPSSRLRSKEFTFGVATSSYQIEGGIDSRLPCNWDTFCEQPNTIIDNTNGAIA C 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNRLTLPPSSRLRSKEFTFGVATSSYQIEGGIDSRLPCNWDTFCEQPNTIIDNTNGAIA C 60

Qy         61 DHINRWQDDIELIANLGVDAYRFSIAWGRVINLDGSLNNEGVTFYKNILTKLREKNLKAY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DHINRWQDDIELIANLGVDAYRFSIAWGRVINLDGSLNNEGVTFYKNILTKLREKNLKAY 120

Qy        121 ITLYHWDLPQHLEDAGGWLNRDTAYKFRDYVNLITQALDDDVFCYTTLNEPFCSAYLGYE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ITLYHWDLPQHLEDAGGWLNRDTAYKFRDYVNLITQALDDDVFCYTTLNEPFCSAYLGYE 180

Qy        181 IGVHAPGIKDLASGRKAAHHLLLAHGLAMQVLRKNCPNSLSGIVLNMSPCYAGSNAQADI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IGVHAPGIKDLASGRKAAHHLLLAHGLAMQVLRKNCPNSLSGIVLNMSPCYAGSNAQADI 240

Qy        241 DAAKRADDLLFQWYAQPLLTGCYPDAINSLPDNAKPPICEGDMALISQPLDYLGLNYYTR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DAAKRADDLLFQWYAQPLLTGCYPDAINSLPDNAKPPICEGDMALISQPLDYLGLNYYTR 300

Qy        301 AVFFADGNGGFTEQVPEGVELTDMGWEVYPQGLTDLLIDLNQRYTLPPLLITENGAAMVD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AVFFADGNGGFTEQVPEGVELTDMGWEVYPQGLTDLLIDLNQRYTLPPLLITENGAAMVD 360

Qy        361 ELVNGEVNDIARINYFQTHLQAVHNAIEQGVDVRGYFAWSLMDNFEWALGYSKRFGITYV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ELVNGEVNDIARINYFQTHLQAVHNAIEQGVDVRGYFAWSLMDNFEWALGYSKRFGITYV 420

Qy        421 DYQTQKRTLKASGHAFAEFVSSRS 444
              ||||||||||||||||||||||||
Db        421 DYQTQKRTLKASGHAFAEFVSSRS 444
Therefore, it would have been obvious to a skilled artisan to use beta-glucosidase enzyme of Saccharophagus degradans Strain 2-40 strain, which is well known for producing intracellular do not teach a method for producing 3,6-anhydro-L-galactose (AHG) by culturing a microorganism Zymomonas or E. coli microorganism having ability to metabolize galactose (for claim 5), and culturing said Zymomonas microorganism in anaerobic condition (for claim 12).
However, Yun et al. (2011) teach production of 3,6-anhydro-l-galactose from agarose by agarolytic enzymes of Saccharophagus degradans 2-40, and further teach that galactose, which is well  known to be fermented by many ethanol-fermenting bacteria, (page 89, Col 1, para 2) and yeasts including E. coli, Zymomonas mobilis and Saccharomyces cerevisiae and could metabolize galactose (see, pg 89, Col 1, para 2), wherein the Zymomonas mobilis is well known for culturing in anaerobic state (see, evidential reference: Tanaka et al. (Ethanol Production from Starch by a Coimmobilized Mixed Culture System of Aspergillus awamori and Zymomonas mobilis. Biotechnology and Bioengineering, Vol. XXVIII, Pp. 1761-1768 (1986). Therefore, it would have been obvious to one of a skilled artisan to use Zymomonas mobilis microorganism having ability to metabolize galactose of Yun et al. (2011) and modify Kim et al. (2014) to use Zymomonas mobilis microorganism having ability to metabolize galactose for producing using AHG or L-galactose to be fermented to produce ethanol in anaerobic culture to arrive the claimed invention.
3,6-anhydro galactose (AHG) by using vacuum centrifugal concentrator in view of the teachings of Kim et al. (2011) and modify Kim et al. (2014) to obtain AHG to arrive the claimed invention.
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim et al. (2014), Kim et al. (2011), Weiner et al. and Yun et al. with evidential reference Tanaka et al. to produce  3,6-anhydro-galactose (AHG) from agarose in view of the teachings of Kim et al. (2014), Kim et al. (2011), Weiner et al. and Yun et al. with evidential reference Tanaka et al. (see, above) to arrive the claimed invention. One of ordinary skilled in the would have been motivated to produce 3,6-anhydro-galactose (AHG) from agarose, a cheap substrate in fermenting said AHG to produce ethanol or using said AHG in cosmetics, which is commercially, industrially and financially beneficial. One of ordinarily skilled artisan would have had a reasonable expectation of success because Kim et al. could successfully produce 3,6-anhydro-galactose (AHG) from agarose. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
Arguments:
E. coli, Zymomonas, and Saccharomyces as galactose metabolizing microorganisms. However, in general, it is well-known in the art that the weak acid pretreatment of agar or agarose produces oligosaccharides such as agarotriose that is not decomposed into 3,6-anhydro-L-galactose (AHG) by a hydrolysis enzyme such as agarase. 
Response:
This is not found persuasive because weak acid pretreatment NOT only produce agarotriose, BUT also agarobiose, which permits NABH (neoagarobiose hydrolase) enzyme, to hydrolyze neoagarobiose to 3,6-anhydro-L-galactose (AHG) in addition agarase I enzyme (see, SnagIt image of Fig. 3 of Kim et al. (2014)).

    PNG
    media_image4.png
    986
    1005
    media_image4.png
    Greyscale

Arguments:
Applicants also argue that as described in Kim et al 2014 and Kim et al 2011, when 3,6-anhydro-L-galactose (AHG) is purified through chromatography, the loss rate of 3,6-anhydro-L-galactose is high. In this regard, the claimed subject matter relates to improving the production yield of 3,6-anhydro-L-galactose, and solving the disadvantages caused by pretreatment of Kim et al 2014 and Kim et al 2011.
This is not found persuasive because claims do not require any kind of AHG production efficiency or rate of production or rate of loss in the yield of AHG, and thus, applicant’s arguments are not at all persuasive.
Arguments:
pretreatment with phosphoric acid, which is a weak acid, not strong acid (sulfuric acid, hydrochloric acid, nitric acid, etc.). In addition, salts such as phosphates, etc. generated by neutralization after pretreatment are not removed and used as a buffer for the enzymatic reaction (hydrolysis), thereby lowering the yield of 5-hydroxymethyl furfural and not producing agarotriose.
Response:
This is not found persuasive because according to the instant Specification (para [0031] and claim 3 and 6 of originally filed claims, see SnagIt image as shown below) phosphoric acid is indeed a strong acid, and thus, applicants arguments are not at all persuasive. Applicants are advised to clarify the statement that “phosphoric acid is an weak acid”.

    PNG
    media_image5.png
    55
    987
    media_image5.png
    Greyscale
 
Arguments:
Applicants further argue that the loss of 3,6-anhydro-L-galactose (AHG) caused by purification using chromatography can be reduced by removing D-galactose from the hydrolyzed product by using the microorganism having an ability to metabolize galactose and then centrifuging or filtrating it. Although Yun discloses galactose metabolism by microorganisms, this only states that galactose can be used as a fuel source in ethanol fermentation, and it does not 
Response:
This is not found persuasive because (as discussed above) claims do not require any kind of AHG production efficiency or rate of production or rate of loss in the yield of AHG, and thus, applicant’s arguments are not at all persuasive. Besides, Yun et al. (2011) clearly teach that Zymomonas mobilis having ability to metabolize galactose (see, page 89, Col 1, para 2). Therefore, it would have been obvious to one of a skilled artisan to use Zymomonas mobilis microorganism having ability to metabolize galactose of Yun et al. (2011) and modify Kim et al. (2014) to use Zymomonas mobilis microorganism having ability to metabolize galactose for producing using AHG or L-galactose to be fermented to produce ethanol in anaerobic culture to arrive the claimed invention.
Therefore, the rejection is maintained.

Conclusion
Status of the claims:
Claims 5, 8-10 and 12 stand rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137


Primary Examiner, Art Unit 1656